Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Allowance is in response to the amendment filed 3/27/2022 amending claims 1-8 and 15. Claims 1 (a machine), 8 (a method), and 15 (a non-transitory CRM) are independent.

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/27/2022 has been entered.
 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant’s remarks, filed 3/2/2022 are persuasive. Purcell (US 2011/0238458) in view of Markuze (US 2019/0268421) and Yewale (“Study of Blockchain-as-a-Service Systems with a Case Study of Hyperledger Fabric Implementations on Kubernetes) does not disclose the combination of limitations set forth in independent claims 1, 8, and 15.  An updated search was performed discovering several references of relevance, see below. However, none of the new references alone or in combination with those previously made of record would anticipate or reasonably render obvious the combination of limitations in claims 1, 8, and 15.  As such, claims 1-20 are ALLOWED.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tobin, US 2022/0103584, discloses a trusted gateway between blockchain nodes. 
Krishnamurthy et al., US 2017/0346752, discloses a network classifier for routing packets using a blockchain. 
Li et al., US 10,893,022, discloses using a blockchain to certify routes between nodes. 
Lebel et al., US 2019/0384933, discloses separate secure and insecure communication paths.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHAO whose telephone number is (571)272-5165. The examiner can normally be reached M, W-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W CHAO/Examiner, Art Unit 2492